                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,              )
                                       )               Case No. 1:19-cv-322
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
EDWARD KUHN,                           )
                                       )
         Defendant.                    )
_______________________________________)

     COMPLAINT FOR PERMANENT INJUNCTION AND FOR OTHER RELIEF

       Plaintiff, the United States of America, alleges as follows:

       1.       This is a civil action in which the United States seeks to (i) reduce to judgment

certain of defendant Edward Kuhn’s Form 1040 (U.S. Individual Income Tax Return) tax

liabilities, (ii) reduce to judgment certain of defendant Kuhn’s Form 941 (Employer’s Quarterly

Federal Tax Return) tax liabilities, and (iii) obtain a permanent injunction requiring Kuhn to

comply with federal tax laws by timely depositing employment and unemployment taxes and

filing Forms 940 and 941 with the IRS.

       2.       This action is commenced at the request and with the authorization of a delegate

of the Secretary of the Treasury and at the direction of the Attorney General pursuant to 26

U.S.C § 7401.

                                    Jurisdiction and Venue

       3.       This Court has jurisdiction over this case pursuant to 26 U.S.C. § 7402(a) and 28

U.S.C. §§ 1340 and 1345.

       4.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because

defendant, Edward Kuhn, resides in Stockbridge, Wisconsin, which is within the Eastern District




                                         1
            Case 1:19-cv-00322 Filed 03/01/19 Page 1 of 13 Document 1
of Wisconsin, and a substantial part of the events or omissions giving rise to these claims

occurred in this District.

                                               Parties

        5.      Plaintiff is the United States of America.

        6.      Defendant Edward Kuhn operates a millwright business as a sole proprietorship.

The business sells scrap metal and dismantles, assembles, and removes machinery in factories

and construction sites. Beginning in approximately 2011 and continuing to the present, Kuhn has

employed others in his millwright business.

                Count I – Reduce Unpaid Income Tax Liabilities to Judgment

        7.      For the tax types and tax periods set forth in the table below, a delegate of the

Secretary of the Treasury made the following assessments against Kuhn for Form 1040 income

tax and interest, as well as penalties. The following balances are due, after accounting for any

costs, fees, accruals, payments, levies, credits, and abatements:

             Tax Period             Assessment               Assessed       Balance (including
              Ending                   Date                  Amount        statutory accruals as
                                                                           of February 6, 2019)
      2009                     May 31, 2010              $13,402.38       $15,535.52
                               April 30, 2012            $1,439.11
                               May 6, 2013               $750.84
                               April 28, 2014            $2,639.72
                               October 17, 2016          $1,543.03
                               October 16, 2017          $667.34
      2010                     November 17, 2014         $6,121.32        $6,864.16
                               October 17, 2016          $478.42
                               October 16, 2017          $252.15
      2011                     May 30, 2016              $28,048.00       $41,457.60
                               August 15, 2016           $4,243.40
                               October 16, 2017          $4,678.13
      2012                     April 25, 2016            $7,671.26        $9,000.66
                               October 16, 2017          $788.81
      2013                     June 13, 2016             $1,205.00        $4,833.90
                               July 18, 2016             $2,710.32
                               October 16, 2017          $537.24


                                           2
              Case 1:19-cv-00322 Filed 03/01/19 Page 2 of 13 Document 1
      2014                       April 3, 2017           $13,787.55      $16,287.51

                                                         TOTAL           $93,979.35


          8.     The IRS calculated the tax assessments described in paragraph 7 above based on

the tax amounts reported by Kuhn on his Forms 1040 for each year except 2013.

          9.     For tax year 2013, in addition to the amount reported by Kuhn, the IRS made a

tax assessment based on the information reported by third parties to the IRS about Kuhn.

          10.    A delegate of the Secretary of the Treasury gave Kuhn notice and made demand

for payment of the unpaid taxes described in paragraph 7 above.

          11.    Despite notice and demand, however, Kuhn has failed, neglected, or refused to

fully pay the liabilities described in paragraph 7 above. Kuhn remains indebted to the United

States in the amount of $93,979.35, plus statutory additions, including interest, that continue to

accrue.

                                 Facts Common to Counts II and III

          12.    Kuhn has employees to whom he pays wages. As an employer, Kuhn is subject to

the federal employment and unemployment tax obligations imposed by the Internal Revenue

Code, including the duties to:

                 a.      withhold federal income and the employee portion of Federal Insurance

          Contributions Act (FICA) and Medicare taxes from his employees’ wages, see 26 U.S.C.

          §§ 3102 and 3402;

                 b.      pay over to the Internal Revenue Service the amounts withheld from his

          employees’ wages, along with the employer’s own FICA and Medicare taxes

          (collectively, “employment taxes”), see id. §§ 3111(a), (b), and 3403;




                                             3
                Case 1:19-cv-00322 Filed 03/01/19 Page 3 of 13 Document 1
               c.      make periodic deposits of the employment taxes in an appropriate federal

       depository bank in accordance with the federal deposit regulations, see id., at § 6302; 26

       C.F.R. §§ 31.6302-14, 31.6302(c)-3;

               d.      report the employment taxes and file a Form 941 (Employer’s Quarterly

       Federal Tax Return) to the IRS on a quarterly basis, along with any unpaid employment

       tax balance not already deposited, see 26 U.S.C. § 6011; 26 C.F.R. § 31.6071(a)-1;

               e.      pay over to the IRS Federal Unemployment Tax Act (FUTA) taxes

       (“unemployment taxes”), see 26 U.S.C. § 3301; and

               f.      report these unemployment taxes and file a Form 940 (Employer’s Annual

       Federal Unemployment Tax Return) to the IRS on an annual basis, see 26 U.S.C. § 6011;

       26 C.F.R. § 31.6011(a)-3.

       13.     Beginning in 2011 and continuing to the present, for his millwright business,

Kuhn has repeatedly failed to fully and timely pay his employment and unemployment tax

obligations. And Kuhn stopped filing the required Forms 940 and 941 in late 2017.

       14.     Kuhn has engaged, and continues to engage, in an activity known as

“pyramiding,” whereby a business repeatedly withholds income, FICA, and Medicare taxes from

his employees’ wages but fails to remit those taxes to the IRS as mandated by law, resulting in

an ever-increasing unpaid tax liability.

       15.     As a result of his employment and unemployment tax delinquencies, Kuhn

routinely incurs penalties for his failure to timely pay his tax obligations and for submitting

payments that bounce for insufficient funds.




                                          4
             Case 1:19-cv-00322 Filed 03/01/19 Page 4 of 13 Document 1
       16.     Beginning in February 2013, an IRS Revenue Officer was assigned to try to

collect Kuhn’s unpaid employment and unemployment tax liabilities and bring him into

compliance with the federal tax laws.

       17.     In an effort to collect the unpaid tax and stop Kuhn from pyramiding employment

taxes, the IRS has:

               a. filed notices of federal tax liens with Calumet County;

               b.     spoken with Kuhn about his employment and unemployment tax liabilities

                      and advised him on how to bring his business into compliance;

               c. provided Kuhn with IRS Letter 903 in September 2014 and November 2017,

                      which placed him on notice that if he continued to fail to comply with his

                      employment tax obligations, the IRS might pursue a suit for civil injunction;

               d. issued approximately 130 levies to Kuhn’s banks and customers which

                      generated over $300,000 and satisfied Kuhn’s (1) employment tax liabilities

                      for the third and fourth quarters of 2011, all four quarters of 2012 and 2013,

                      and the second and third quarters of 2014 and (2) unemployment tax liabilities

                      for 2011, 2012, and 2016, but the levies have not resulted in full payment of

                      Kuhn’s remaining employment and unemployment liabilities; and

               e. negotiated an installment payment agreement with Kuhn, whereby Kuhn was

                      to become compliant with his employment and unemployment tax liabilities

                      going forward and make monthly payments towards the balance he owed.

       18.     Despite the IRS’s collection efforts, Kuhn continues to incur additional

employment tax liabilities and, in late 2017, Kuhn stopped filing Form 940 and 941 tax returns.




                                          5
             Case 1:19-cv-00322 Filed 03/01/19 Page 5 of 13 Document 1
Also, Kuhn chose not to adhere to the installment payment agreement by failing to stay

compliant and failing to make his monthly payments.

        19.     Kuhn’s noncompliance with his federal employment and unemployment tax

obligations for his millwright business has resulted in an amount due that exceeds $365,000 as of

February 6, 2019.

        20.     The IRS is unable to stop Kuhn’s pyramiding liabilities because (1) the IRS’s

most recent levies have produced minimal funds that cannot keep pace with the mounting

liabilities, and (2) the IRS has been unable to locate property belonging to Kuhn with sufficient

value to make seizure worthwhile.

        21.     In addition to the millwright business, Kuhn solely owned a limited liability

company that operated a restaurant that is now defunct. The restaurant business, like Kuhn’s

millwright business, failed to timely and fully comply with its employment and unemployment

tax obligations and has an unpaid balance totaling approximately $30,000.

        22.     Considering Kuhn’s history, he will not make the necessary effort to become

compliant, absent a court order compelling him to do so.

        Count II – Reduce Unpaid Tax Liabilities to Judgment – Form 941

        23.     The United States incorporates by reference the allegations in paragraphs 1-6 and

12-22 as if fully set forth herein.

        24.     For the tax types and tax periods set forth in the table below, a delegate of the

Secretary of the Treasury made the following assessments against Kuhn for Form 941 tax and

interest, as well as failure to deposit and pay penalties, regarding Kuhn’s millwright business.

The following balances are due, after accounting for all costs, other penalties, fees, accruals,

payments, levies, credits, and abatements:




                                           6
              Case 1:19-cv-00322 Filed 03/01/19 Page 6 of 13 Document 1
    Tax Period           Assessment         Assessed     Balance (including
     Ending                 Date            Amount      statutory accruals as
                                                        of February 6, 2019)
March 31, 2014       April 13, 2015       $41,249.89   $41,706.39
                     May 18, 2015         $1,716.43
                     November 14, 2016    $7,469.33
                     November 13, 2017    $2,200.21
December 31, 2014    February 23, 2015    $16,222.93   $19,467.39
                     June 8, 2015         $1,501.16
                     November 14, 2016    $3,970.24
                     November 13, 2017    $1,511.30
March 31, 2015       May 25, 2015         $16,737.60   $24,406.98
                     June 29, 2015        $879.84
                     November 14, 2016    $3,354.99
                     November 13, 2017    $1,989.11
June 30, 2015        August 24, 2015      $26,024.61   $38,038.77
                     September 28, 2015   $1,369.08
                     November 14, 2016    $4,318.47
                     November 13, 2017    $3,765.74
September 30, 2015   November 23, 2015    $27,575.22   $37,829.01
                     December 28, 2015    $1,371.71
                     November 13, 2017    $7,516.22
December 31, 2015    February 22, 2016    $13,093.39   $17,562.63
                     March 28, 2016       $638.72
                     November 13, 2017    $3,071.26
March 31, 2016       May 23, 2016         $10,707.92   $15,400.99
                     June 27, 2016        $573.92
                     November 13, 2017    $2,300.50
June 30, 2016        August 22, 2016      $24,537.72   $34,701.76
                     September 26, 2016   $1,314.42
                     November 13, 2017    $4,319.22
September 30, 2016   November 21, 2016    $35,355.61   $49,291.77
                     December 26, 2016    $1,894.00
December 31, 2016    February 27, 2017    $19,107.64   $26,173.87
                     April 3, 2017        $1,109.54
March 31, 2017       May 22, 2017         $15,423.57   $7,804.48
                     June 26, 2017        $301.21
June 30, 2017        August 21, 2017      $24,617.75   $28,385.27
                     September 25, 2017   $1,171.97
September 30, 2017   November 27, 2017    $22,189.90   $27,897.49
                     January 1, 2018      $1,288.47
                                          TOTAL        $368,666.80




                                  7
     Case 1:19-cv-00322 Filed 03/01/19 Page 7 of 13 Document 1
          25.    The IRS calculated the tax assessments described in paragraph 24 above based on

the tax amounts reported by Kuhn on the Form 941 tax returns he filed for each tax period except

March 31, 2014.

          26.    For the March 31, 2014 tax period, Kuhn did not file a Form 941 return. As a

result, the IRS prepared a return on his behalf with information it obtained from the previous

quarter’s filing.

          27.    A delegate of the Secretary of the Treasury gave Kuhn notice and made demand

for payment of the unpaid taxes described in paragraph 24 above.

          28.    Despite notice and demand, however, Kuhn has failed, neglected, or refused to

fully pay the liabilities described in paragraph 24 above. Kuhn remains indebted to the United

States in the amount of $368,666.80, plus statutory additions, including interest, that continue to

accrue.

                     Count III – Injunction pursuant to 26 U.S.C. § 7402(a)

          29.    The United States incorporates by reference the allegations in paragraphs 1-6 and

12-28 as if fully set forth herein.

          30.    The United States seeks an injunction against Kuhn pursuant to 26 U.S.C. §

7402(a), which authorizes this Court to issue orders of injunction “as may be necessary or

appropriate for the enforcement of the internal revenue laws.” The remedies available to the

United States under that statute “are in addition to and not exclusive of any and all other

remedies.” 26 U.S.C. § 7402(a).

          31.    An injunction by this Court ordering Kuhn to comply with his business’ federal

tax obligations is necessary or appropriate for enforcement of the internal revenue laws and to

prevent continued violations of those laws.




                                             8
                Case 1:19-cv-00322 Filed 03/01/19 Page 8 of 13 Document 1
       32.     Kuhn has substantially interfered with, and continues to interfere with, the

internal revenue laws, by failing to collect and pay over to the IRS his employment and

unemployment tax obligations; failing to make employment tax deposits timely and in full; and

failing to timely file employment and unemployment tax returns.

       33.     For the majority of the quarters and tax years described in Count II of this

complaint, Kuhn did not make any payments and the IRS did not otherwise collect any tax.

       34.     The United States has suffered and continues to suffer irreparable harm as a result

of Kuhn’s interference with federal tax administration and violation of federal tax statutes,

including but not limited to loss of tax revenue, including the loss of the employees’ FICA and

income taxes for which Kuhn’s employees have already received credit from the Internal

Revenue Service and the Social Security Administration, and the drain on limited IRS resources

due to the IRS’s extensive attempts to bring Kuhn into compliance.

       35.     An injunction, backed by the threat of coercive judicial sanctions for

noncompliance, will compel Kuhn to comply with the tax laws by timely filing tax returns and

paying employment and unemployment taxes timely and in full. An injunction will not injure

Kuhn but will merely compel him to conduct his business in a lawful manner.

       36.     An injunction will serve the public good. The federal tax system relies upon

employers to collect and remit to the United States the federal employment taxes they owe. The

defendant’s failure to make employment tax deposits and to pay over employment taxes

undermines this system of tax collection. By using the unpaid taxes for his own purposes,

defendant is exacting an involuntary subsidy from United States taxpayers and is also giving his

business an unfair competitive advantage.




                                          9
             Case 1:19-cv-00322 Filed 03/01/19 Page 9 of 13 Document 1
         37.     Despite repeated attempts over many years, the IRS has been unable to prevent

Kuhn from pyramiding employment tax liabilities. The United States lacks an adequate remedy

at law to prevent continued pyramiding by Kuhn. A money judgment for existing unpaid tax

liabilities cannot prevent him from continuing to accrue new employment and unemployment tax

liabilities.

WHEREFORE, the United States requests that the Court enter judgment as follows:

         A.      Enter judgment on Count I of this Complaint in favor of the United States and

against Edward Kuhn for $93,979.35, with interest and all other statutory additions accruing

according to law;

         B.      Enter judgment on Count II of this Complaint in favor of the United States and

against Edward Kuhn for $368,666.80, with interest and all other statutory additions accruing

according to law;

         C.      Enter judgment on Count III of this Complaint in favor of the United States and

against Edward Kuhn and find that Kuhn has engaged and is engaging in conduct that interferes

with the enforcement of the internal revenue laws, and that injunctive relief under 26 U.S.C. §

7402(a) and the Court’s inherent equity powers is necessary or appropriate to prevent Edward

Kuhn from interfering with the enforcement of the internal revenue laws;

         D.      Enter an injunction, pursuant to 26 U.S.C. § 7402(a), Fed. R. Civ. P. 65, and the

Court’s inherent equity powers, ordering that:

                 1.     Edward Kuhn, on his own behalf and on behalf of any other employer

         entity that he controls, shall withhold from each employee’s paycheck an appropriate

         amount of income tax and the employee portion of FICA and Medicare taxes;




                                            10
               Case 1:19-cv-00322 Filed 03/01/19 Page 10 of 13 Document 1
       2.      Edward Kuhn, on his own behalf and on behalf of any other employer

entity that he controls, shall timely deposit withheld employee taxes, and employer FICA

and Medicare taxes in an appropriate federal depository bank in accordance with federal

deposit regulations;

       3.      Edward Kuhn, on his own behalf and on behalf of any other employer

entity that he controls, shall timely deposit FUTA taxes in an appropriate federal

depository bank each quarter in accordance with federal deposit regulations;

       4.      Edward Kuhn shall sign and deliver to a designated IRS revenue officer,

or to such specific location as the IRS may deem appropriate, on the first day of each

month, an affidavit stating that the required federal income taxes, FICA and Medicare

taxes, and FUTA taxes were fully and timely deposited for each pay period during the

prior month;

       5.      Edward Kuhn, on his own behalf and on behalf of any other employer

entity that he controls, shall timely file Form 941 employment tax returns and Form 940

unemployment tax returns that come due after the date of the injunction, and provide a

copy of each filed return to a designated IRS revenue officer in such manner as the IRS

deems appropriate, within five days of filing;

       6.      Edward Kuhn, on his own behalf and on behalf of any other employer

entity that he controls, shall timely pay all required outstanding liabilities due on each

return required to be filed under the Court’s injunction order;

       7.      Edward Kuhn is enjoined from paying other creditors of his or from

transferring, disbursing, or assigning any money, property, or assets of his after the date

of the injunction order until after such time as the required deposits described in




                                 11
    Case 1:19-cv-00322 Filed 03/01/19 Page 11 of 13 Document 1
       paragraphs D-1 and D-2 above, and any liabilities described in paragraph D-6, have been

       paid in full, for any tax period ending after the injunction is issued;

               8.       Edward Kuhn is enjoined from assigning and/or transferring money or

       property to any other entity to have that entity pay the salaries or wages of his employees,

       except for a commercial payroll services provider approved in advance by counsel for the

       United States;

               9.       For the five-year period beginning on the date this injunction order is

       entered, Edward Kuhn shall notify, in writing, such revenue officer as the IRS designates,

       if he comes to form, incorporate, own, or work in a managerial capacity for another

       business entity, within five business days of such event. Regardless of such notification,

       the preceding subparagraphs of this paragraph D shall apply to any employer entity

       controlled by Edward Kuhn.

       E.      Require Edward Kuhn to deliver to all of his current employees a copy of the

Court’s findings and injunction, within 30 days of the date of the injunction order;

       F.      Retain jurisdiction over this case for a five-year period to ensure compliance with

this injunction, including authorizing the United States to take post-judgment discovery to ensure

compliance; and




                                         12
            Case 1:19-cv-00322 Filed 03/01/19 Page 12 of 13 Document 1
       G.      Granting the United States such other and further relief as the Court deems just

and proper, including costs and attorneys’ fees.

Dated: March 1, 2019                                Respectfully submitted:

                                                    RICHARD ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General
                                                    Tax Division

                                                    s/ Hilarie Snyder
                                                    ____________________________
                                                    HILARIE SNYDER
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 7238
                                                    Washington, D.C. 20044
                                                    202-307-2708 (v)
                                                    202-514-6770 (f)
                                                    Hilarie.E.Snyder@usdoj.gov




                                         13
            Case 1:19-cv-00322 Filed 03/01/19 Page 13 of 13 Document 1
JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
Place an “X” in the appropriate box (required):             Green Bay Division               Milwaukee Division
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                   Edward Kuhn


   (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant                Calumet
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Hilarie Snyder, U.S. Dep't. of Justice, Tax Division, P.O. Box 7238 Ben
Franklin Station, Washington, DC 20044; hilarie.e.snyder@usdoj.gov
202-307-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                              and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                     PTF         DEF                                             PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State           1               1     Incorporated or Principal Place          4       4
                                                                                                                                                          of Business In This State

  2    U.S. Government                 4   Diversity                                              Citizen of Another State             2          2     Incorporated and Principal Place            5        5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                  Citizen or Subject of a              3          3     Foreign Nation                              6        6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                               FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure              422 Appeal 28 USC 158               375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881            423 Withdrawal                      376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability          690 Other                                 28 USC 157                          3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                     410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights                      430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                          450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated            460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                       New Drug Application            470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                           Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        SOCIAL SECURITY                     480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards              861 HIA (1395ff)                    485 Telephone Consumer
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                               862 Black Lung (923)                    Protection Act
  190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                  863 DIWC/DIWW (405(g))              490 Cable/Sat TV
  195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                         864 SSID Title XVI                  850 Securities/Commodities/
  196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                 865 RSI (405(g))                        Exchange
                                      362 Personal Injury -               Product Liability          751 Family and Medical                                                    890 Other Statutory Actions
                                          Medical Malpractice                                            Leave Act                                                             891 Agricultural Acts
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation            FEDERAL TAX SUITS                   893 Environmental Matters
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement               870 Taxes (U.S. Plaintiff           895 Freedom of Information
  220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act                    or Defendant)                      Act
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party                 896 Arbitration
  240 Torts to Land                   443 Housing/                        Sentence                                                              26 USC 7609                    899 Administrative Procedure
  245 Tort Product Liability              Accommodations              530 General                                                                                                  Act/Review or Appeal of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                                                               Agency Decision
                                          Employment                  Other:                         462 Naturalization Application                                            950 Constitutionality of
                                      446 Amer. w/Disabilities -      540 Mandamus & Other           - Other Immigration
                                                                                                     465                                                                           State Statutes
                                          Other                       550 Civil Rights                   Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
  1 Original            2 Removed from                      3      Remanded from               4 Reinstated or              5 Transferred from             6 Multidistrict                 8 Multidistrict
     Proceeding            State Court                             Appellate Court               Reopened                     Another District               Litigation - Transfer           Litigation -
                                                                                                                              (specify)                                                      Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        26 U.S.C. sec. 7401, 7402
VI. CAUSE OF ACTION
                                       Brief description of cause:
                                        Reduce Tax Assessments to Judgment and for Injunctive Relief
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                    462,646.15                                JURY DEMAND:               Yes         No
VIII. RELATED CASE(S)
      IF ANY                               (See instructions):
                                                                    JUDGE                                                                  DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
03/01/2019                                                            /s/ Hilarie Snyder
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                APPLYING IFP
                                     Case 1:19-cv-00322   Filed 03/01/19 PageJUDGE
                                                                              1 of 2 DocumentMAG.
                                                                                              1-1JUDGE
               Print                               Save As...                                                                                                                     Reset
JS 44 Reverse (Rev. 08/18)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                                Case 1:19-cv-00322 Filed 03/01/19 Page 2 of 2 Document 1-1
AO 440 (Rev. 06/12) Summons in a Civil Action

                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Eastern District of Wisconsin

                                                                        )
                                                                        )
                                                                        )
                     United States of America                           )
                             Plaintiff(s)                               )
                                  v.                                    )       Civil Action No. 1:19-cv-322
                                                                        )
                                                                        )
                           Edward Kuhn                                  )
                                                                        )
                            Defendant(s)                                )

                                                      SUMMONS IN A CIVIL ACTION
                                        Edward Kuhn
To:   (Defendant’s name and address)
                                        101 Lakeshore Drive
                                        Stockbridge, WI 53088


          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you receive it) – or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) – you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:           Hilarie Snyder, U.S. Department of Justice, Tax Division, Ben Franklin Station, P.O. Box
                                            7238, Washington, DC 20044 - 202-307-2708 - hilarie.e.snyder@usdoj.gov



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  STEPHEN C. DRIES, CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk




                           Case 1:19-cv-00322 Filed 03/01/19 Page 1 of 2 Document 1-2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:19-cv-322

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons and the attached complaint for (name of individual and title, if any):


were received by me on (date)                                           .

          ☐ I personally served the summons and the attached complaint on the individual at (place):


                                                                                   on (date)                              ; or

          ☐ I left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

                                                                            , a person of suitable age and discretion who resides there,

          on (date)                                      , and mailed a copy to the individual’s last known address; or

          ☐ I served the summons and the attached complaint on (name of individual)

          who is designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                                 ; or

          ☐ I returned the summons unexecuted because                                                                                   ; or

          ☐ Other (specify):

                                                                                                                                               .

          My fees are $                            for travel and $                      for services, for a total of $          0.00

          I declare under penalty of perjury that this information is true.


Date:
                                                                                                  Server’s signature



                                                                                                Printed name and title




                                                                                                   Server’s address


Additional information regarding attempted service, etc.:




           Print           Case 1:19-cv-00322
                                  Save As...  Filed 03/01/19 Page 2 of 2 Document 1-2                                     Reset
